Title: To George Washington from William Littlefield, 24 September 1789
From: Littlefield, William
To: Washington, George


          
            Sir
            Newport [R.I.] 24th Sepr 1789.
          
          I am unacquainted with the mode pursued by Gentlemen of the other States, when they have applied for Offices; therefore hope the President will excuse the Liberty which I’ve taken in addressing him in this manner; nor should I have presumed so far on the subject had Our present Revenue Officers been such as were approved of by the better sort of people. They took no part in the late Revolution, nor have they been friendly to Federal measures.
          If the Contrary Character has any Claim for the Collectors Office in this Town when we Join the Union; would beg leave to Observe; that I served my Country upwards of five years in the Continental line of the Army part of which time was in General Greenes family, and in Matters of business was fortunate enough to have some small share of his confidence—When he

went to the Southward left a General Power of Atto. with me to conduct his business here; and his last will was deposited in my hands. I must beg leave Sir to trouble you One moment longer by observing that Indisposition alone obliged me to apply for a discharge from the Army. That altho’ I obtained an honorable one, yet forfeited all Claim on the Public for Commutation &c. and that the Notes which I hold against the Treasurer of this State for depreciation of Wages, are forfeited by the Laws of Our present administration.
          As I was young in the Line of the Army, perhaps the President may not recollect me, will therefore beg leave to refer him to General Knox, Colo. Wadsworth and my Sister Mrs Greene respecting my Character. I have the Honor to be with Great respect your most Obdt and Very Humble Servant
          
            Wm Littlefield
          
        